Title: To Thomas Jefferson from John Adams, 2 December 1785
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Grosvenor Square Dec. 2. 1785.

Mr. Nathaniel Barrett, a Gentleman of a respectable Family in Boston, of a fair Character and long Experience in Trade, will have the Honour to deliver you this Letter. He comes to France for the express Purpose of negotiating with proper Persons concerning the Proposals of Monsieur Tourtille de Sangrain, relative of Sperma Cœti oil. I beg Leave to recommend him and his Business to your Attention. I mean this however as mere matter of Form, as I know very well, that your Zeal for the Support of our Whale Fishery, would have been Introduction enough for Mr. Barrett to you, without any Interference of mine. With great Respect and Esteem, I have the Honour to be Dear Sir, your most obedient and most humble Servant,

John Adams

 